Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan Dix on April 27, 2022.

The application has been amended as follows: 

IN THE SPECIFICATION:
	On page 3, line 32, after “28.” the following has been inserted: --The recess defining a wall extending up from the lower bounding surface.  The wall has straight outer portions and a curved medial portion extending between the straight outer portions.  The straight outer portions are parallel and perpendicular to a central longitudinal axis of the handle.--.  
	On 4, line 22, after “markers.” the following has been inserted: --The ball marker has a thickness substantially equal to a depth of the recess.  The ball marker is inset into the recess when the ball marker is positioned in the recess.  The ball marker has a diameter substantially equal to a distance between the straight outer portions.  The ball marker is removable from the recess by sliding the ball marker laterally between the straight outer portions.--
IN THE CLAIMS:
	In claim 1, line 21, “substantially” has been inserted after “thickness”.  
	In claim 1, line 23, “substantially” has been inserted after “diameter”. 
	In claim 12, line 26, “substantially” has been inserted after “thickness”.  
	In claim 12, line 27, “substantially” has been inserted after “diameter”.  
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed invention.  Independent claims 1 and 12 have been amended to define the recess comprising the straight outer portions and a curved medial portion therebetween wherein the ball marker has a thickness substantially equal to the depth and diameter of the recess such that the ball marker is removable from the handle by sliding it laterally between the straight outer portions.  The cited prior art lacks the teaching for these limitations in addition to the structure previously defined by claims 1 and 2.  The closest prior art to Reimers teaches the tool handle, divot fork and brush as recited.  Further, Figure 4 of Reimers shows the ball marker.  However, Reimers lacks the teaching for the walls and recess as recited.  Chong teaches that recess in a handle for a ball marker, however, the recess is not centrally located between the ends of the tool as recited.  Further, the recess is not defined by the straight outer portions such that the ball marker is slidable laterally between the straight outer portions as recited.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711